DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 13-16, 18-23 and 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 2018/0343671).
Regarding claims 1 and 19, Sun et al. disclose A base station (BS) for wireless communication (Figure 7, scheduling entity 700), comprising:
a memory (Figure 7, memory 705); and
one or more processors operatively coupled to the memory (Figure 7, processor 704 coupled to memory 705), the memory and the one or more processors configured to:
transmit a first set of SSB burst sets with a first set of SSB parameters (([58] "FIG. 4 is a schematic illustration of a design for an SS transmission as it may be implemented according to some aspects of the present disclosure. In FIG. 4, two SS bursts 402 are illustrated, although an SS burst set may include any suitable number of SS bursts 402. [...] Each SS burst 402 may include N SS blocks 404"; [59] "To gain access to the information on the carrier, a UE 106 may wherein the first set of SSB parameters includes a first subcarrier spacing ([127] "In the particular example of FIG. 13, the first SS 1306 uses the first numerology 1302, and the second SS uses the second numerology 1304."), and
transmit a second set of SSB burst sets with a second set of SSB parameters (([58] "FIG. 4 is a schematic illustration of a design for an SS transmission as it may be implemented according to some aspects of the present disclosure. In FIG. 4, two SS bursts 402 are illustrated, although an SS burst set may include any suitable number of SS bursts 402. [...] Each SS burst 402 may include N SS blocks 404"; [59] "To gain access to the information on the carrier, a UE 106 may utilize a raster, or a list of hypotheses, to scan or search for an SS."; [60] "multiple SS's, i.e., one SS for each of a plurality of numerologies; See para. 58 where various parameters are disclosed for the SSB burst sets (e.g. periodicity or quantity of SSBs in each SSB burst set).), wherein the second set of SSB parameters includes a second subcarrier spacing ([127] "In the particular example of FIG. 13, the first SS 1306 uses the first numerology 1302, and the second SS uses the second numerology 1304.") and wherein the first set of SSB burst sets and the second set of SSB burst sets are transmitted in a common carrier
Regarding claims 2 and 20, Sun et al. disclose wherein the first set of SSB burst sets and the second set of SSB burst sets are transmitted in a common carrier such that at least one SSB burst set of the second set of SSB burst sets occurs during time resources between two consecutive SSB burst sets of the first set SSB burst sets ([58] "In some examples, an SS burst set may include periodic transmissions of the SS bursts 402, e.g., every X milliseconds (X msec), every half-frame, etc., although any periodicity of SS bursts may be utilized."; Fig. 13 shows SSB burst set 1318 being transmitted with an offset compared to SSB burst set 1306; If both SSB burst sets have the same periodicity and start with an offset, at least one SSB burst set in one numerology will occur between two consecutive SSB burst sets in the other numerology. If both SSB burst sets have a different periodicity, at least one SSB burst set with the smallest periodicity will occur between two consecutive SSB burst set with the largest periodicity).
Regarding claims 3 and 21, Sun et al. disclose wherein the first set of SSB parameters and the second set of SSB parameters differ with regard to at least one parameter, and wherein the at least one parameter is at least one of: a frequency domain location, a set of component channels, whether an SSB is to be omitted in a concurrent frame, an SSB burst set periodicity, or a quantity of SSBs in each SSB burst set
Regarding claims 4 and 22, Sun et al. disclose wherein a first SSB burst set of the first set of SSB burst sets and a second SSB burst set of the second set of SSB burst sets are located in a common frame ([53] "Each 1 ms subframe 302 may consist of one or multiple adjacent slots."; [54] "An expanded view of one of the slots 310 illustrates the slot 310 including a control region 312 and a data region 314."; [75] "Further, within each numerology 602 and 604, each slot includes a common DL control region and a data region. For example, the first slot 608 of the first numerology 602 includes a common DL control region 606, and the second slot 612 of the second numerology 604 includes a common DL control region 610."; Fig. 13 shows SSB burst sets 1306 and 1318 between their respective control regions and therefore within their respective slots. The two burst sets are therefore located in a common frame).
Regarding claims 5 and 23, Sun et al. disclose wherein the BS is configured to transmit the first SSB burst set and the second SSB burst set in the common frame ([53] "Each 1 ms subframe 302 may consist of one or multiple adjacent slots."; [54] "An expanded view of one of the slots 310 illustrates the slot 310 including a control region 312 and a data region 314."; [75] "Further, within each numerology 602 and 604, each slot includes a common DL control region and a data region. For example, the first slot 608 of the first numerology 602 includes a common DL control region 606, and the second slot 612 of the second numerology 604 includes a common DL control region 610."; Fig. 13 shows SSB burst sets 1306 and 1318 between their respective control regions and therefore within their respective slots. The two burst sets are therefore located in a common frame).
Regarding claims 7 and 25, Sun et al. disclose wherein a first one or more SSBs of the first SSB burst set include a physical broadcast channel and a second one or more SSBs of the second SSB burst set do not include the physical broadcast channel ([58] "As a further 
Regarding claims 8 and 26, Sun et al. disclose A user equipment (UE) for wireless communication (Figure 8, UE 800), comprising:
a memory (Figure 8, memory 805); and
one or more processors operatively coupled to the memory (Figure 8, processor 804 coupled to memory 805), the memory and the one or more processors configured to:
identify a resource for receiving a synchronization signal block (SSB) of a particular SSB burst set, of a plurality of types of SSB burst sets ([58] "FIG. 4 is a schematic illustration of a design for an SS transmission as it may be implemented according to some aspects of the present disclosure. In FIG. 4, two SS bursts 402 are illustrated, although an SS burst set may include any suitable number of SS bursts 402. [...] Each SS burst 402 may include N SS blocks 404"; [59] "To gain access to the information on the carrier, a UE 106 may utilize a raster, or a list of hypotheses, to scan or search for an SS."; [60] "multiple SS's, i.e., one SS for each of a plurality of numerologies"),
wherein the plurality of types of SSB burst sets includes a first set of SSB burst sets with a first set of SSB parameters and a second set of SSB burst sets with a second set of SSB parameters (See para. 58 where various parameters are disclosed for the SSB burst sets (e.g. periodicity or quantity of SSBs in each SSB burst set).), wherein the first set of SSB parameters includes a first subcarrier spacing and the second set of SSB parameters includes a second subcarrier spacing ([127] "In the particular and
wherein the first set of SSB burst sets and the second set of SSB burst sets are transmitted in a common carrier ([127] "multiple SS's having different numerologies may be transmitted on the carrier 1300."); and
receive, in the resource, the SSB of the particular SSB burst set ([59] "That is, the UE 106 may tune its receiver to attempt to receive a sync signal").
Regarding claims 9 and 27, Sun et al. disclose wherein the first set of SSB burst sets and the second set of SSB burst sets are transmitted in a common carrier such that at least one SSB burst set of the second set of SSB burst sets occurs during time resources between two consecutive SSB burst sets of the first set SSB burst sets ([58] "In some examples, an SS burst set may include periodic transmissions of the SS bursts 402, e.g., every X milliseconds (X msec), every half-frame, etc., although any periodicity of SS bursts may be utilized."; Fig. 13 shows SSB burst set 1318 being transmitted with an offset compared to SSB burst set 1306; If both SSB burst sets have the same periodicity and start with an offset, at least one SSB burst set in one numerology will occur between two consecutive SSB burst sets in the other numerology. If both SSB burst sets have a different periodicity, at least one SSB burst set with the smallest periodicity will occur between two consecutive SSB burst set with the largest periodicity).
Regarding claims 10 and 28, Sun et al. disclose wherein the first set of SSB parameters and the second set of SSB parameters differ with regard to at least one parameter, and wherein the at least one parameter is at least one of: a frequency domain location, a set of component channels, whether an SSB is to be omitted in a concurrent frame, an SSB burst set periodicity, or a quantity of SSBs in each SSB burst set ([132] "That is, SS's of different numerologies may be located in a different set of possible locations in the carrier 1300."; [58] "In some examples, an SS burst set may include periodic transmissions of the SS bursts 402 [...] Each SS burst 402 may include N SS blocks 404"; [130] "In this example, like the example of FIG. 11, each SS 1306 and 1318 may carry MIB information, and the MIB in different SS's may carry different information from one another; [100] “configuration or parameters carried on the MIB may include location within the carrier and/or bandwidth).
Regarding claims 11 and 29, Sun et al. disclose wherein a first SSB burst set of the first set of SSB burst sets and a second SSB burst set of the second set of SSB burst sets are located in a common frame ([53] "Each 1 ms subframe 302 may consist of one or multiple adjacent slots."; [54] "An expanded view of one of the slots 310 illustrates the slot 310 including a control region 312 and a data region 314."; [75] "Further, within each numerology 602 and 604, each slot includes a common DL control region and a data region. For example, the first slot 608 of the first numerology 602 includes a common DL control region 606, and the second slot 612 of the second numerology 604 includes a common DL control region 610."; Fig. 13 shows SSB burst sets 1306 and 1318 between their respective control regions and therefore within their respective slots. The two burst sets are therefore located in a common frame).
Regarding claim 13, Sun et al. disclose wherein a first one or more SSBs of the first SSB burst set include a physical broadcast channel and a second one or more SSBs of the second SSB burst set do not include the physical broadcast channel 
Regarding claim 14, Sun et al. disclose wherein the memory and the one or more processors are further configured to select, from among the first set of SSB burst sets and the second set of SSB burst sets, the particular SSB burst set ([127] "Thus, to gain access to the carrier 1300, a UE 800 may search for an SS using a selected numerology from among a plurality of numerologies on the mixed-numerology carrier 1300).
Regarding claim 15, Sun et al. disclose wherein the memory and the one or more processors, when selecting the particular burst set, are configured to select the particular SSB burst set based at least in part on a state of the UE and a type of the particular burst set ([131] "In this example, for a UE 800 to gain access to the carrier 1300, the UE 800 may be preconfigured for a preferred or supported numerology. Thus, the UE 800 may search for a particular SS in that preferred or supported numerology).
Regarding claim 16, Sun et al. disclose wherein the memory and the one or more processors, when selecting the particular SSB burst set, are configured to select the particular SSB burst set on a use case of information included in the particular SSB burst set and a type of the particular SSB burst set ([70] "By supporting multiple numerologies, a RAN 104 can support multiple mixed-use cases, e.g., for different types of UEs, UEs with different requirements, UEs running different services, etc."; [131] “In this example, for a UE 800 to gain access to the carrier 1300, the UE 800 may be preconfigured for a preferred or supported numerology. Thus, the UE 800 may search for a particular SS in that preferred or supported numerology).
Regarding claim 18, Sun et al. disclose wherein the first subcarrier spacing is smaller than the second subcarrier spacing, and wherein the memory and the one or more processors, when selecting the particular SSB burst set, are configured to select one of  the first set of SSB burst sets for relatively coarse time refinement, or the second set of SSB burst sets for relatively fine time refinement ([70] "As one example, a VE 106 utilizing a service that requires very low latency may better achieve that goal with a shorter slot length. Accordingly, that UE may be allocated resources in a numerology that has shorter symbol durations).

Allowable Subject Matter
Claims 6, 12, 17, 24 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 6, 12, 24 and 30, the prior art does not teach or adequately suggest that one of the first SSB burst set or the second SSB burst set is dropped in the common frame for transmitting the SSB burst sets; regarding claim 17, the prior art discloses a first subcarrier spacing being smaller than a second subcarrier spacing but does not teach or adequately suggest that when selecting a particular SSB burst set, an SSB burst set is selected for RRC idle operation or another SSB burst set is selected for RRC inactive or connected operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

March 11, 2022